Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9, 11-19 and 25-30 are pending.  Claims 1-8, 10 and 20-24 are canceled.


Election/Restrictions
Newly submitted claim 27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 27 recites limitations that are not found in the original claimed invention (ie., a structured financial note sale request with at least one of (a) guaranteed, predetermined acceptance criteria, and (b) delegated authority from a structured financial note broker, ….etc).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-30 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 27 cannot end with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-19, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 and 13 recite  
processing, by the Bond-to-Person website computer, the purchase requests and the sale request for structured financial note transactions from the remote terminals into a plurality of aggregated transaction requests, with each transaction aggregate having at least two purchase requests corresponding to a single sale request and
generating, by the Bond-to-Person website computer, a plurality of fractional structured financial notes from one structured financial note in accordance with terms determined to satisfy the requirements received from the broker remote computer terminal and first and second remote purchase request computer terminals
There is no support in the instant Specification for the limitations.  Therefore, the limitations are considered New Matter.
Claim 26 recites wherein the structured financial note sale has predetermined acceptance criteria received from the broker remote computer terminal
There is no support for the criteria being “received from the broker remote computer terminal.”  Therefore, the limitations are considered New Matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 11-19, 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving, automatically, by a Bond-to-Person website computer, first and second fractional structured financial note purchase requests from first and second remote purchase request computer terminals and displaying them on a forum hosted on the Bond-to-Person website computer, receiving, by the Bond-to-Person website computer, a structured financial note sale request from a structured financial note broker from a broker remote computer terminal the forum hosted on the Bond-to-Person website computer, processing, by the Bond-to-Person website computer, the purchase requests and the sale request for structured financial note transactions from the remote terminals into a plurality of aggregated transaction requests, with each transaction aggregate having at least two purchase requests corresponding to a single sale request, determining, by the Bond-to-Person website computer, whetherone or more of the aggregated structured financial note purchase requests from the first and second-remote purchase request computer terminals 2Docket No.: DOU-NP-01Appl. No: 15/850,583 meets the terms of the structured financial note sale request based on data received from the broker remote computer including price, yield, and length of time until expiration, generating, by the Bond-to-Person website computer, a plurality of fractional structured financial notes from one structured financial note in accordance with terms determined to satisfy the requirements received from the broker remote computer terminal and first and second remote purchase request computer terminals. transmitting, by the Bond-to-Person website computer, final terms of the structured financial note transaction to the broker remote computer terminal, and transmitting, by the Bond-to-Person website computer, final terms of fractional portions of the structured financial note transaction to the first and second remote purchase request computer terminals, transmitting, by the Bond-to-Person website computer, transaction acceptance information to the remote purchase request computer terminals and the broker remote computer terminal, and transmitting, by the Bond-to-Person website computer, structured financial note ownership information to the remote purchase request computer terminals and the broker remote computer terminal. The claims are drawn to displaying trade data and completing a trade.  The limitations, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of 
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a bond-to-person website computer, first and second remote (purchase request) computer terminals and a (structured note) broker remote computer terminal.  The website computer performs the steps of receiving, displaying, processing, determining, generating and transmitting steps.  The receiving, displaying and transmitting steps are recited at a high-level of generality and amounts to mere data gathering and displaying data which is a form of insignificant extra-solution activity.  The computer and terminals are recited a high-level of generality, and merely automates the processing, generating and determining steps. The additional elements amounts no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of using a computer to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The instant Specification does not provide any indication that the computer or terminals are anything other than generic, off-the-shelf computer components, and Symantec; TLI; OIP Techs; and buySAFE court decisions cited in MPEP e.g., using the Internet to gather data is well-under-stood, routine, and conventional function when it is claimed in a merely generic manner.  A conclusion that the receiving, displaying and transmitting steps are well-under-stood, routine, and conventional activity is supported under Berkheimer Option 2.
Claim 11 recites the additional element of the bond-to-person website computer to perform the sending and receiving steps.  The sending step is recited at a high-level of generality and amounts to mere data gathering and displaying data which is a form of insignificant extra-solution activity.  The additional element amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claim 12 recites the additional element of financial institution computer terminal that performs the delegates step.  The delegate step is recited at a high-level of generality and amounts to mere data gathering and displaying data which is a form of insignificant extra-solution activity.  The additional element amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claims are not patent eligible.


Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. 
	Applicant argues “the claimed method is an improvement to the functioning of computers and the technical field of structured financial note transactions. Particularly, the method implemented on the B2P computer system improves the computer as operated in the technical field of structured financial note transactions by allowing for fractional structured financial note transactions through a unique aggregation and processing of transaction requests, generation of fractional structured financial notes, and in some embodiments, the automatic issuance of gap-filling notes.”  Simply allowing data to be processed is not improving the way a computer operates. See MPEP 2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]

Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016);
v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims 
vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea);
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018).

It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).

Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
i. Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857;
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747;
v. Affixing a barcode to a mail object in order to more reliably identify the sender and speed up mail processing, without any limitations specifying the technical details of the barcode or how it is generated or processed, Secured Mail Solutions, LLC v. Universal Wilde, Inc., 873 F.3d 905, 910-11, 124 USPQ2d 1502, 1505-06 (Fed. Cir. 2017);
vi. Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018);
vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); and
viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).


Applicant argues “like DDR, the method implemented on the B2P computer is a technical solution to the technical problem of computer-processed order flow.”  In DDR Holdings, "IT]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." Id. The patent claims in DDR Holdings, as described by the Court, "specify how interactions with the Internet are manipulated to yield a desired result."  In the instant claims, transaction information is being sent back and forth between the computer and terminals and therefore is being used in its normal and expected manner.  Therefore, there is no technical problem and no technical solution to a technical problem in the instant application.  Matching orders for bond trading is an abstract idea.
	Applicant argues “Although less tangible than the reduction of raw, uncured synthetic rubber into precision-molded products, like Diehr, Applicant's invention effects the transformation of structured financial notes into a plurality of new financial instruments.”  As stated by Applicant the instant invention is not at all analogous to the reduction of raw, uncured synthetic rubber into precision-molded products.  There is no transformation or reduction. 
	Applicant argues “the limitations are not conventional because there does not exist another similar method as evidenced by the lack of §§ 102-103 Rejections or commercially operating fractional structured note marketplaces.”  Novelty and non-obviousness, however, have no bearing on whether a claim recites an abstract idea. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree.., that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). 
	Applicant argues “The limitations are not well known (per previously mentioned lack of §§ 102-103 
rejections), the limitations are significant (meaningfully limited to fractional bond transactions), and the limitations amount to more than necessary data gathering and outputting (processing of aggregates and determining of conditions sufficient to execute a sale). MPEP § 2106.05(g).”  Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The receiving, displaying and transmitting steps are recited at a high-level of generality and amounts to mere data gathering and displaying data which is a form of insignificant extra-solution activity.  The computer and terminals are recited a high-level of generality, and merely automates the processing, generating and determining steps.
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the Examiner finds, and expressly supports a rejection in writing with, one or more of the following: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions discussed in MPEP §2106.05 (d) (II) as noting the well-understood, routine or conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine or conventional nature of the additional element(s); and/or a statement that the Examiner is taking Official Notice of the well-understood, routine or conventional nature of the additional element(s).  Berkheimer v, HP Inc.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAMICA L NORMAN/Primary Examiner, Art Unit 3697